Citation Nr: 1037943	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a prostate disability, to 
include prostatitis and benign prostatic hypertrophy.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to August 
1962 and June 1963 to June 1965, during peacetime and the Vietnam 
Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA), Jackson, Mississippi, Regional Office (RO), which 
denied service connection for prostatitis.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   
The Board notes that the Veteran requested a hearing before a 
Member of the Board sitting at the RO (Travel Board) and was 
notified that a hearing was scheduled for March 2010.  See 
February 2010 Board Hearing Notification Letter; see also August 
2007 "Appeal to the Board," VA Form 9.  There is no indication 
that the Veteran appeared for his scheduled hearing, and he has 
offered no explanation as to his failure to attend.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 


FINDINGS OF FACT

1.  The Veteran is currently variously diagnosed with benign 
prostatic hypertrophy and elevated prostate-specific antigens 
(PSAs) with possible prostate cancer which has not been confirmed 
by a biopsy.  There is no post-service diagnosis of any 
prostatitis disability.  

2.  Although the Veteran's service treatment records (STRs) show 
complaints and treatment for prostatitis, there is no objective 
evidence relating any current prostate disability, to include 
benign prostatic hypertrophy and elevated PSAs with possible 
prostate cancer, to his active service or any incident therein.      


CONCLUSION OF LAW

A prostate disability, to include prostatitis and benign 
prostatic hypertrophy, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by an August 2006 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the August 2006 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
the Veteran's STRs, service personnel records, VA medical 
records, and statements submitted by the Veteran, including the 
Veteran's notation of National Health Institute articles 
regarding prostatitis.  As noted, the Veteran requested a hearing 
before a member of the Board sitting at the RO (Travel Board) and 
was notified that a hearing was scheduled for March 2010.  See 
February 2010 Board Hearing Notification Letter; see also August 
2007 "Appeal to the Board," VA Form 9.  There is no indication 
that the Veteran appeared for his scheduled hearing, and he has 
offered no explanation as to his failure to attend.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 
The Veteran was afforded VA examinations to determine the extent 
and etiology of his prostate disability in August 2009 and 
September 2009.  He failed to report to these scheduled VA 
examinations, and stated that his failure to report was due to 
"illness."  See August 2009 VA Examination Report; September 
2009 VA Examination Report.  However, a VA medical opinion as to 
whether the Veteran's prostate disability is related to his in-
service treatment for prostatitis was obtained in January 2010.  
The January 2010 medical opinion provider determined that "given 
the availability of information from both the claims folder and 
clinical notes, it is not felt by the present reviewer that 
examination of the Veteran would render any more substantial 
evidence in rendering an opinion."  See January 2010 VA 
Examination Report.  A copy of the January 2010 VA Report is of 
record and has been reviewed.  The Veteran has not argued that 
the VA medical opinion is inadequate, and review of such opinion 
reveals no inadequacies or inconsistencies.  Further, the Board 
finds that the January 2010 VA opinion is adequate to decide the 
claim on the merits as the reviewer relied on review of all 
evidence of record including the Veteran's statements and 
contentions, STRs, and post-service medical records.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the claimant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis of the Service Connection 
Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a prostate disability, 
to include benign prostatic hypertrophy and prostatitis, which he 
contends are related to his in-service treatment for prostatitis.  
See August 2006 "Statement in Support of Claim," VA Form 21-
4138; June 2007 "Statement in Support of Claim," VA Form 21-
4138; August 2007 "Appeal to Board," VA Form 9 (Substantive 
Appeal).  The agency of original jurisdiction (AOJ) denied these 
claims on the basis inter alia that although the Veteran's STRs 
contain complaints and treatment for prostatitis, the 
prostatitis resolved in-service and was not a permanent 
residual/chronic disability; there is no current prostatitis 
disability; and any current disability is unrelated to service.  
See April 2007 Rating Decision; August 2007 Statement of the 
Case; October 2009 SSOC; January 2010 SSOC.  

Initially, there is a current prostate disability, variously 
diagnosed as benign prostatic hypertrophy and elevated PSAs with 
possible prostate cancer which has not been confirmed by a 
biopsy.  See April 2006 Nurse Practitioner Follow-Up Note, 
Jackson VAMC; April 2007 Urology Consult Note, Jackson VAMC; May 
2007 Urology Note, Jackson VAMC; May 2007 Primary Care Follow-Up 
Note; January 2010 VA Examination Report.  Thus, the threshold 
requirement of the existence of a current disability for a 
service connection claim has been met.  

The Board also notes that review of the evidence of record is 
negative for any post-service diagnosis of any prostatitis.  
Further, during a January 2010 VA examination, the examiner 
indicated that "there is no clinical evidence submitted that 
would support the Veteran's having chronic prostatitis as opposed 
to benign prostatic hypertrophy," and "review of all clinical 
information available" includes "no indication that the Veteran 
has been diagnosed with chronic prostatitis."  See January 2010 
VA Examination Report.

Review of the Veteran's STRs reveal that he complained of and was 
treated for prostatitis and symptoms thereof.  See August 23, 
1964 Chronological Record of Medical Care (examination of the 
prostate was tender on palpation); August 27, 1964 Chronological 
Record of Medical Care (diagnosis of prostatitis); September 4, 
1964 Chronological Record of Medical Care (follow-up for 
prostatitis); September 8, 1964 Chronological Record of Medical 
Care (diagnosis acute prostatitis); October 2, 1964 Chronological 
Record of Medical Care (discharge diagnosis of prostatitis and 
return to duty with no profile change or limitation); October 
1964 Clinical Record Cover Sheet (diagnosis of acute prostatitis 
with undetermined cause); January 1965 Chronological Record of 
Medical Care (complaints of burning on urination and chest cold).  
In his April 1965 Report of Medical History, the Veteran noted 
that he had a history of chronic prostatitis.  Upon separation 
examination in April 1965, genitourinary examination was normal.  
See April 1965 Separation Examination Report.  There are no 
further complaints, treatment, and/or diagnoses of any prostate 
condition in-service.  

Post-service, the first indication of any complaints, treatment, 
and/or diagnoses of any prostate disability is reflected in an 
April 2006 Nurse Practitioner Follow-Up Note from the Jackson 
VAMC, which includes notation of elevated PSAs and the Veteran's 
refusal of a consultation, dated approximately 41 years post-
service.  The Board notes that in an April 2007 Urology Consult 
Note from the Jackson VAMC, the Veteran complained of having 
elevated PSAs as early as 1999.  There is no clinical evidence of 
record to verify whether the Veteran's elevated PSAs were present 
as early as 1999; however, even if the evidence was of record, 
such clinical records would be dated approximately 34 years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Review of the Veteran's claims folder, including post-service 
treatment records from the Jackson VAMC dated March 2000 to July 
2009, are negative for probative and positive medical nexus 
evidence revealing a relationship between the Veteran's prostate 
disability, variously diagnosed as benign prostatic hypertrophy 
and elevated PSAs with possible prostate cancer which has not 
been confirmed by a biopsy, and his service, to include in-
service treatment for prostatitis.  In fact, the claims folder 
contains a negative opinion with regard to whether the Veteran's 
prostate disability is related to his service, and the Veteran 
has not provided an opinion to the contrary.  In this regard, 
during a January 2010 VA examination, after reviewing the 
Veteran's claims folder, including STRs, post-service treatment 
records, and the Veteran's contentions, the examiner opined that 
he has  "...benign prostatic hypertrophy, which is unrelated to 
the in-service treatment for acute prostatitis."  See January 
2010 VA Examination Report.  The examiner supported this opinion 
by noting that there was no supportive evidence of the Veteran 
having chronic prostatitis.  

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical evidence 
of a current disability and evidence of in-service incurrence of 
a disease or injury, there is no medical evidence linking the 
current disability to that in-service disease or injury.  See 
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253. 

The Board acknowledges the National Heath Institute articles 
regarding prostatitis, hand-written by the Veteran in the June 
2007 "Statement in Support of Claim," VA Form 21-4138.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained in 
authoritative writings such as medical and scientific articles 
and research reports and analyses).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the 
National Heath Institute article evidence which has been 
submitted by the Veteran is general in nature and does not 
specifically relate to the facts and circumstances surrounding 
this particular case.

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically prostate pain, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, 
review of the Veteran's post-service treatment records indicate 
that his prostate disability is not related to his in-service 
treatment for prostatitis, he did not seek any treatment post-
service for any prostate disability until 1999 or 2006, 
approximately 34 to 41 years after discharge from service, and 
the Veteran has not argued that he suffered any other problems 
with this prostate during the period of discharge from service 
until his first post-service treatment in 1999 or 2006.  Absent a 
finding of a relationship between the Veteran's prostate 
disability and his service or continuity of symptomatology 
related to service, there is no basis to grant service 
connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his prostate disability is related to his 
military service.  The Veteran advances that his current prostate 
cancer disability is related to his in-service complaints of 
prostatitis.  The Veteran is competent to report his 
symptomatology during service.  However, such statements are not 
credible because review of the medical evidence of record reveals 
his prostatitis in service resolved and was not present on 
separation, that his prostate disability is not related to his 
in-service treatment for prostatitis, and that he did not seek 
any treatment post-service for any prostate disability until 1999 
or 2006, approximately 34 to 41 years after discharge from 
service.

The Board concludes that a prostate disability, to include 
prostatitis and benign prostatic hypertrophy, was not incurred in 
or aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the evidence is 
against the claims, it is inapplicable in the instant appeal.  38 
U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for a prostate disability, to 
include prostatitis and benign prostatic hypertrophy, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


